IN THE SUPREME COURT            1. 171TIE STATE OF NEVADA


                  IN THI.! MATTER P THE                                  No. 85246
                  GUARDIANSHIP OF: NICHOLAS                                     p
                                                                              . 1.r    .    •
                  SARNELLI, PROTECTED PERSON.                                   k 0, L .,

                  ANTHONY BARONE, jR.,                                       SEP
                  Appellant.                                                     ••



                                                                               c01;




                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on August 30, 2022, without payment
                 of th.e requisite filing fee. See NRAP 3(0). That same day, this court issued
                 a notice directing appellant to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 14 days. The notice advised that failure
                 to comply would result in the dismissal of this appeal. To date, appellant
                 has not paid the filing fee or otherwise :responded to this court's notice.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN




                 CC:   Hon. Linda Marquis, District Judge, Family Court Division
                       Anthony Barone, jr.
                       Eighth District Court Clerk




 SUPREME COURT
       OF
    NEVADA


CLERK'S ORDER

    1.47
                                                                           Z2-3\ oo-6